Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This communication is in response to the application filed 19 July 2021. Claims 1-30 are pending. This application is in condition for allowance except for the following formal matters: 

(Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based e-Terminal Disclaimer may be filled out completely online using web-screens. An e-Terminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about e-Terminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 

Claims 1-30 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,269,067, claims 1-18 of U.S. Patent No. 10,304,132, claim 1-16 of U.S. Patent No. 11,030,689 and claims 1-18 of U.S. Patent No. 11,170,442 B2. Although the claims at issue are not identical, they are not patentably distinct from each other. The current invention and US Patents ‘067, ‘132, ‘689 and ‘442 are drawn to methods and corresponding systems for conducting an on-line auction. Although the conflicting claims are not identical, they are not patentably distinct from each other because the claimed limitations from the present application and US Patents ‘067, ‘132, ‘689 and ‘442 above are significantly similar and the claimed features seem to be identical with various obvious alternate method of initiating the auction.
In re Karlson, 136 USPQ 184 and Ex parte Rainu, 168 USPQ 375.  

Dependent claims 2-18 and 20-30 follow similar reasoning where omission of an element with a corresponding loss of function is an obvious expedient. See In re Karlson, 136 USPQ 184 and Ex parte Rainu, 168 USPQ 375.  

For these reasons, claims 1-30 of the instant application are not identical to claims 1-20 of U.S. Patent No. 10,269,067, claims 1-18 of U.S. Patent No. 10,304,132, claim 1-16 of U.S. Patent No. 11,030,689 and claims 1-18 of U.S. Patent No. 11,170,442 B2, but they are not patently distinct. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Adcock et al. (US 2009/0070250 A1) Routing of orders in equity options by means of a parameterized rules based routing table.
Balabon (US 2008/0015974 A1) System and method for block trading. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's
supervisor, Alexander Kalinowski can be reached on (571) 272-6771. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

Respectfully Submitted

/HANI M KAZIMI/
Primary Examiner, Art Unit 3691